Citation Nr: 1116390	
Decision Date: 04/27/11    Archive Date: 05/05/11

DOCKET NO.  09-43 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Timothy S. Hoseth, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to October 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in July 2009, a statement of the case was issued in September 2009, and a substantive appeal was received in October 2009.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking entitlement to a TDIU.  Regrettably, the record as it currently stands is inadequate for the purpose of rendering a fully informed decision.  Therefore, the Board finds that additional development is necessary prior to final appellate review.

In this regard, the Board observes that all relevant private treatment records may not be associated with the claims file.  Specifically, the Board notes that the Veteran stated on his December 2008 VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability) that he received treatment from Dr. Steele and Dr. Deng since 2005, which are both private physicians located in Midwest City, Oklahoma.  In addition, the Veteran requested on a December 2008 VA Form 21-4138 (Statement in Support of Claim) that VA obtain these private treatment records.  The Board notes that the record is unclear as to whether any attempts were made to obtain these private treatment records.  In order to afford the Veteran every consideration with his appeal, the Board is of the opinion that further efforts should be undertaken to obtain these records.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Also, in light of the need to return the case for other development, the AMC/RO should obtain any recent VA treatment records relevant to the appeal, specifically including treatment records from the South Texas Veterans Health Care System and the Oklahoma City VA Medical Center.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should take appropriate action to obtain and associate with the claims file medical records from Dr. Steele and Dr. Deng, who are both located at 2801 Parklawn Drive, Suite 101, Midwest City, OK 73110 (as documented on the Veteran's December 2008 VA Form 21-8940).  If additional records are not available, or the search for any such records otherwise yields negative results, that fact should be clearly documented in the claims file.

2.  The AMC/RO should obtain any VA treatment records (not already of record) since May 2009 from (1) the South Texas Veterans Health Care System and (2) the Oklahoma City VA Medical Center.

3.  After completion of the above, any additional development deemed appropriate should be undertaken by the AMC/RO, including additional examination(s) of the Veteran if necessary.  See 38 C.F.R. § 3.159(c); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

4.  Then, the issue on appeal should be readjudicated.  If the benefit sought is not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


